DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 10/27/2021 has been entered.  Claims 1-9 and 11-20 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification, drawings and Claims 1 and 20.  
The previous 35 USC 112 rejections of Claims 1-9, 12, 18 and 20 are withdrawn in light of Applicant’s amendment to Claims 1, 4, 8, 12, 18 and 20.



Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, lines 3-4, recitation of “said pumping member” would be clearer if rewritten as --said diaphragm pumping member-- for consistency. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claims 11, line 13, recitation of “said fluid” lacks antecedent basis.  This limitation would be clearer if rewritten as --fluid--.
Claim 11, line 17, recitation of “diaphragm drive chamber” is not clear in context.  It is unclear if this is the same “a diaphragm drive chamber” as in line 9.  This limitation would be clearer if rewritten as --the diaphragm drive chamber--.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenmeyr US 6,299,414.

With respect to Claim 1, Schoenmeyr discloses an electric diaphragm pump (see Figures 1 and 5) comprising: a pump head assembly 10 in a first housing 12; a motor assembly 80 in a second housing (86/88/90/bottom portion of 10 having 38); a fluid sensor 92/86/88; and a leak alert system 94 and/or pump shut-off system (Column 4, lines 12-16), wherein the first housing 12 is coupled to the second housing (86/88/90/bottom portion of 12 having 38; Column 3, lines 47-53), wherein said pump head assembly 10 includes a seal 34 comprising a diaphragm (Column 2, line 23) between a pump chamber 18 and a diaphragm drive chamber (80 attaches to 10 see “84 may be the same as shaft 42”, Column 4, lines 12-16; the drive chamber is the bottom portion of 12 having 38 and inside motor housing 86/88/90, hereafter 80/10, see Figures 1 and 5), wherein fluid (“fluid”, Column 2, line 33) may be pumped through the pump chamber 18, wherein the seal 34 is configured to prevent said fluid from leaking out of the pump chamber (Column 4, lines 10-11), wherein the fluid sensor 92/86/88 is configured to detect a presence of fluid which has leaked outside of the pump chamber (18, Column 4, lines 1-11), wherein the fluid sensor 92/86/88 is located within a cavity 

With respect to Claim 2, as it depends from Claim 1, Schoenmeyr discloses wherein said fluid sensor 92/86/88 comprises a first probe 92, a second probe 86, and a base (bottom portion of12 adjacent 90 having 48) supporting (the bottom portion of 12 supports 92/86, see Figures 1 and 5) said first probe 92 and said second probe 86, wherein said first probe 92 and said second probe 86 are spaced apart by an air gap (space between 92 and 86, Column 3, lines 59-67), wherein the presence of fluid across the air gap creates a conductive path (“electrical path”, Column 3, lines 55-67) between the first probe 92 and the second probe 86, and wherein said first probe 92 and said second probe 86 are components of a circuit (“leak detector circuit”, Column 3, line 62) which activates said leak alert system 94 and/or said shut-off control system (Column 4, lines 1-16).

With respect to Claim 3, as it depends from Claim 2, Schoenmeyr discloses said base (bottom portion of 12 having 48) is shaped (see Figures 1 and 5) to integrate (“to form, coordinate, or blend into a functioning or unified whole”, merriam-webster.com) with the first housing 12 (Column 3, lines 47-58). 



With respect to Claim 5, as it depends from Claim 1, Schoenmeyr discloses the pump (see Figures 1 and 5) comprises both the leak alert system 94 and the shut-off control system (Column 4, lines 12-16).

With respect to Claim 6, as it depends from Claim 1, Schoenmeyr discloses the pump head assembly 10 is removable (as seen in Figure 1) and/ or replaceable (Column 3, lines 57-58).

With respect to Claim 7, as it depends from Claim 1, Schoenmeyr discloses the pump (see Figures 1 and 5) comprising said leak alert system 94, wherein said leak alert system 94 is in wired (see wires, not labeled but clearly seen in Figure 5, Column 3, lines 60-67) and/or wireless communication with the fluid sensor 92/86/88.



With respect to Claim 9, as it depends from Claim 1, Schoenmeyr discloses the diaphragm drive components 38 that include a wobble plate (“wobble plate 38”, Column 2, lines 23-24) in driving engagement (Column 2, lines 30-34) with a diaphragm pumping member 32, via an output shaft 84/42 (“84 may be the same as shaft 42”, Column 4, lines 12-16) of the motor assembly 80, the diaphragm pumping member 32 including one or more pistons (Column 2, lines 22-23) which are integral (Column 2, lines 22-23) with the diaphragm 34 (see Figure 1).

With respect to Claim 11, Schoenmeyr discloses an electric diaphragm pump (see Figures 1 and 5) comprising: a pump housing (see 12 and 80 in Figures 1 and 5) comprising a first housing 12 and a second housing (86/88/90/bottom portion of 10 having 38); a pump head assembly 10 in the first housing (see Figure 1); a motor assembly 80 in the second housing (see Figure 5); a fluid sensor 92/86/88; and a leak alert system 94 and/or pump shut-off system (Column 4, lines 12-16), wherein the first housing 12 is coupled to the second housing (86/88/90/bottom portion of 10 having 38; 

With respect to Claim 12, as it depends from Claim 11, Schoenmeyr discloses the pump housing (see 12 and 80 in Figures 1 and 5) is cylindrical (see Figures 1 and 5, cylindrical top housing and cylindrical bottom housing) and wherein the base 88 is curved (O.D. is curved see Figure 5) for integrating with a curvature of said pump housing (see 12 and 80 in Figures 1 and 5) and/or forming a fluid collection zone (area of bottom of 80 adjacent 88, see Figure 5).

With respect to Claim 14, as it depends from Claim 11, Schoenmeyr discloses the pump (see Figures 1 and 5) has a single diaphragm (see Figure 1 only one diaphragm 34).

With respect to Claim 15, as it depends from Claim 11, Schoenmeyr discloses the pump (see Figures 1 and 5) comprises both the leak alert system 94 and the shut-off control system (Column 4, lines 12-16).

With respect to Claim 16, as it depends from Claim 11, Schoenmeyr discloses the pump head assembly 10 is removable (as seen in Figure 1) and/ or replaceable (Column 3, lines 57-58).

With respect to Claim 17, as it depends from Claim 11, Schoenmeyr discloses the pump (see Figures 1 and 5) comprising said leak alert system 94, wherein said leak 

With respect to Claim 18, as it depends from Claim 11, Schoenmeyr discloses the pump (see Figures 1 and 5) comprising circuitry (“circuit”, Column 4, lines 11-16) for said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16), wherein said circuitry is located in a third housing (inside left side of 88, see Figure 5) coupled to said second housing (86/88/90/bottom portion of 10 having 38), and wherein said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16) are in electrical communication (Column 3, lines 55-68) with the fluid sensor 92/86/88.

With respect to Claim 19, as it depends from Claim 11, Schoenmeyr discloses diaphragm drive components 38/32 including a wobble plate (“wobble plate 38”, Column 2, lines 23-24) in driving engagement (Column 2, lines 30-34) with a diaphragm pumping member 32 via an output shaft 84/42 (“84 may be the same as shaft 42”, Column 4, lines 12-16) of the motor assembly 80 and wherein said pumping member 32 includes one or more pistons (Column 2, lines 22-23) which are integral (Column 2, lines 22-23) with the diaphragm 34 (see Figure 1).

With respect to Claim 20, Schoenmeyr discloses an electric diaphragm pump (see Figures 1 and 5) comprising: a pump housing (see 12 and 80 in Figures 1 and 5) comprising a first housing 12 and a second housing (86/88/90/bottom portion of 10 having 38) which is coupled (Column 3, lines 47-53) to the first housing 12; a pump .


Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.



In response to Applicant’s arguments, see Remarks, Page 11, lines 5-30, specifically Schoenmeyr does not disclose a sensor located within a cavity of the diaphragm drive chamber; the previous Office action specifically identifies the “diaphragm drive chamber (80 attaches to 10 see “84 may be the same as shaft 42”, Column 4, lines 12-16; the drive chamber is the bottom portion of 12 having 38 and inside motor housing 86/88/90, hereafter 80/10, see Figures 1 and 5)” (previous Office action. Page 10, first full paragraph, lines 8-11).  Also, the previous Office action identified “a cavity” as the “bottom of 80 between 88 and 90, see Figure 5” (see previous Office action. Page 11, lines 2-3).  The sensor identified as 92/86/88 is inside the cavity inside the diaphragm drive chamber, see annotated Figures 1 and 5 below:

    PNG
    media_image1.png
    667
    1300
    media_image1.png
    Greyscale



Applicants continue and suggest, Schoenmeyr does not disclose “the diaphragm drive chamber defined in the pump head assembly” (see Remarks, Page 11, line 26-27), it is noted that the features upon which applicant relies (i.e., the chamber defined in the pump head assembly) is not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1, requires only the pump head assembly to be in the first housing; and “a diaphragm between a pump chamber and a diaphragm drive chamber”.  Under a broad and reasonable interpretation of the claim, the pump head assembly requires a diaphragm but the pump chamber and the diaphragm drive chamber are not required in the pump head assembly.  
In response to Applicant’s argument (see Remarks, Page 11, line 25 to Page 12, line 7), namely Schoenmeyr discloses a “ fluidic switch”; because the claims are written in inclusive or open-ended language which does not exclude additional elements (see MPEP 2111.03), any additional elements or teachings do not discredit Schoenmeyr’s disclosure of a sensor in a cavity in a diaphragm drive chamber.
Also, while Applicants location of the sensor may achieve different results, it “is not necessary that the prior art suggest the combination to achieve the same advantage 

With respect to Claims 11 and 20, the similar rational and arguments apply, see above.

With respect to Claims 2-10 and 12-19, absent specific arguments, the Examiner cannot respond specifically.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/24/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746